Citation Nr: 1531304	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  07-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder  (PTSD), anxiety, acute panic disorder, obsessive compulsive disorder, and depression.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to June 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was remanded in August 2010 for additional development.  In a January 2013 Board decision, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, was denied.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, in September 2013, the parties entered into a Joint Motion for Remand (JMR).  The parties agreed that the Board failed to consider whether a medical examination was necessary to determine whether any of the psychiatric conditions (other than PTSD) was related to service.  In September 2013, the Court issued an Order which implemented the JMR. 

The case was again remanded by the Board in April 2014 so that an appropriate examination could be conducted to determine whether any of the Veteran's psychiatric disabilities were related to service, in conformity with the JMR.  This has been accomplished and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  Any acquired psychiatric disability, including now diagnosed generalized anxiety disorder and benzodiazepine use disorder in sustained remission; or prior diagnosed acute panic disorder, obsessive compulsive disorder, and depression, was not manifested in service and is not related to service.  

2.  The appellant was not in combat and is not shown to have PTSD as a result of an in-service stressor.


CONCLUSION OF LAW

Any acquired psychiatric disability, to include PTSD generalized anxiety disorder, benzodiazepine use disorder in sustained remission, acute panic disorder, obsessive compulsive disorder, and depression, was not incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Two October 2005 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  While the letters did not inform the Veteran of disability rating and effective date criteria, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Supreme Court reversed the case of Sanders v. Nicholson, 487 F.3d 881 (2007), which had held that any error in VCAA notice should be presumed prejudicial and that VA must always bear the burden of proving that such an error did not cause harm.  In reversing Sanders, the Supreme Court in essence held that, except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  The Veteran has not alleged that he was prejudiced because he did not receive notice of what was needed to substantiate the claim.  Notably, the record reflects that no notice deficiency was raised by the parties in the JMR.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  While records utilized in a disability determination of the Social Security Administration (SSA) have not been associated with the record, the Board notes that in December 2011 SSA certified that any records could not be located.  The Veteran was afforded a VA medical examination, most recently in December 2014.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed inservice stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor. 38 C.F.R. § 3.304(f) (2014).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125 (a) (2014).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2014).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the service member engaged in "combat with the enemy."  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2014); see also 38 U.S.C.A. § 1154(b) (West 2014); VAOPGCPREC 12-99. 

VA General Counsel has held that "[t]he ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence. VAOGCPREC 12-99; 65 Fed. Reg. 6,256-58 (Feb. 8, 2000). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required. Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396. 

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of  38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304 (f)(3) (2014).  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

An Acquired Psychiatric Disability

The Veteran contends that he has an acquired psychiatric disability, which he claims is PTSD, as a result of service.  He asserts that his PTSD is the result of an incident in service wherein "a good friend" with whom he enlisted into the Army "committed suicide" in his presence while they were on active duty and that he had unloaded barrels containing Agent Orange when some of the contents spilled on him resulting in "mental anguish."  It is noted that, while the Veteran was diagnosed while undergoing VA treatment in September 2009 that PTSD was the result of combat exposure, the Veteran's DD Form 214 does not show any combat awards or citations.  In fact, the Veteran's military occupational specialty (MOS) was a trainee, and the service personnel records indicate that he did not finish basic training.  Moreover, the Veteran has not contended that his psychiatric disabilities are the result of participation in combat. Nor has he reported that he experienced "fear of hostile military or terrorist activity."  In fact, in his December 2006 notice of disagreement, the Veteran acknowledged that he did not serve in the Republic of Vietnam.  Review of the Veteran's STRs shows that during a Medical Board examination in May 1967, psychiatric clinical evaluation was normal.  The STRs show that he was discharged as a result of a speech defect secondary to palatal surgery.  He was honorably discharged due to an erroneous induction.  

Based on the above, the Board finds that the claimant is not a "combat Veteran" and the presumptions found at 38 U.S.C.A. § 1154(b) do not apply to his claim.  The Board also finds that the amendments to 38 C.F.R. § 3.304(f) do not apply to his case.  As a result, his stressors must be corroborated.  

Upon review, the Board notes that the Veteran has made conflicting statements regarding his alleged stressor of witnessing his friend (D.L.S.) commit suicide.  Specifically, in an October 2005 stressor statement, the Veteran reported that his friend died as a result of his self-inflicted injury.  In July 2012, the Veteran altered a VA stressor verification form to reflect that his friend "died" under "non-battle" conditions.  In the March 2007 substantive appeal, however, the Veteran claimed that his friend, D.L.S., "is still alive" and that he would bring him to a hearing, if necessary.  Similarly, the Veteran submitted a statement from L.J.F., M.D., wherein he reported that "the event was not fatal."  

In addition, the Veteran's description of the location of this incident has varied throughout the appeal period.  In a September 2010 statement, the Veteran's private physician stated that the Veteran and D.L.S. were "going through an obstacle course with live ammunition being fired overhead and with explosives in close proximity.  The friend reportedly took his rifle and [committed suicide] with [the Veteran] watching."  In contrast, while receiving VA outpatient treatment in August 2009, the Veteran reported that he was standing next to his friend "in formation" when he committed suicide.  Finally, during the February 2012 VA examination the Veteran reported that they were inside the "barracks or someplace."  

In an attempt to verify the Veteran's alleged stressor, VA contacted the United States Army Crime Records Center and asked to verify that D.L.S. was shot in the head sometime in June 1967.  Upon investigation, the Army Crime Records Center reported that there were "no records" of any such event.  VA also requested the National Personnel Records Center (NPRC) conduct a search of morning reports for the month of June 1967 in order to verify the Veteran's claimed stressor.  In a June 2012 response, the NPRC revealed that there were no records of any such event.  

During the February 2012 VA examination, the Veteran reported that after witnessing his friend commit suicide, he was sent to an Army hospital because of the way he was acting.  He reported that "because of the way he was acting" it was determined that he was not stable and discharged.  In a July 2012 statement, the Veteran reported that after he witnessed his friend commit suicide, he took off his dog tags and left. He stated that he was thought to be "missing in action."

 In support of his claim, the Veteran has submitted a July 2012 lay statement from C.M. who reported that he has known the Veteran to be honest and truthful and that he has suffered from emotional issues for a number of years.  In separate July 2012 lay statements, D.L. and J.L., reported that the Veteran returned from military service with emotional issues after witnessing D.L.S. commit suicide.  The Veteran has also submitted medical statements dated in December 2006 and September 2010 from L.F., M.D., who reported that the Veteran has PTSD as a result of witnessing his friend commit suicide during service.   

While the Veteran is competent to report what he experienced during service, based on the above, the Board finds his statements to be not credible.  Specifically, the Veteran's allegation that his friend, D.L.S., committed suicide during service has been investigated by the NPRC and the Army Crime Records Center.  As noted, there is no evidence that any such event occurred.  Moreover, the Veteran's allegation that he developed psychiatric problems during service is directly contradicted by the contemporaneous service department records.  As noted, these records document that the Veteran was erroneously enlisted, and subsequently discharged, due to a preexisting speech defect.  The records make no reference to any behavioral problems, psychiatric abnormalities, hospitalization, or periods of AWOL.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  The Veteran's psychiatric profile at the time of his separation was normal.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service); the 'P' stands for psychiatric.).   

The Veteran's STRs include a May 1967 Narrative Summary which stated that while the Veteran was in his third week of basic training, he had been seen "in the ENT Clinic . . . with [a] speech defect.  Physical examination at this time revealed an incompetent and paralyzed soft palate."  He was diagnosed with a speech defect which had existed prior to his enlistment.  Medical Board proceedings conducted in June 1967 recommended that the Veteran be relieved from all basic training duties due to his preexisting speech defect.  There was no mention of any psychiatric abnormalities.  

The Veteran's statements in support of his claim of service connection for PTSD are found to be self-serving and are contradicted by his service records, to include the normal report at separation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

With respect to the medical records and opinions which state that the Veteran has a psychiatric disability due to combat exposure or as a result of witnessing his friend commit suicide, these records are entitled to no probative weight because they are premised on statements from the Veteran that are not found by the Board to be credible.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional").

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the Court reaffirmed that in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate.  The Board may not, however, disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran.  As discussed in detail above, the Veteran's allegation of witnessing his friend commit suicide is not credible due to his inconsistent statements regarding the circumstances surrounding the incident, the negative contemporaneous service department records, and the reports from the NPRC and the Army Crime Records Center.  As a result, any medical statement or opinion based on this inaccurate premise is entitled to no weight or probative value.   

The Board also finds the Veteran's allegation of emotional distress after spilling Agent Orange to be not credible.  Specifically, the Veteran's service personnel records indicate that he completed three weeks of boot camp; his MOS is listed as a trainee.  As such, his allegation that he was asked to unload barrels of Agent Orange at Fort Leonard Wood, Missouri, is not credible.  The Veteran has offered no cogent explanation as to why new recruits would be tasked with unloading barrels of Agent Orange or where the barrels were located.  Moreover, the Veteran's STRs are negative for any complaints or treatment related to any chemical exposure.  

In short, the Board rejects the Veteran's reports of witnessing his friend commit suicide or spilling Agent Orange, as being unbelievable.  

Finally, the Board notes that the Veteran was afforded psychiatric examinations by VA in February 2012 and December 2014.  After review of the medical records and conducting mental disorders evaluations, the examiners rendered an opinion that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  As such, service connection for PTSD is not warranted.  

To the extent the Veteran contends that he had a psychiatric disability or psychiatric symptoms during service, the Board observes that his STRs are completely negative for any complaints, treatment or diagnosis of a psychiatric disorder.  He was afforded an examination by VA in December 2014 in order ascertain if any of his currently diagnosed acquired psychiatric disabilities were related to his period of active duty.  After review of the record and examination of the Veteran, the diagnoses were generalized anxiety disorder; benzodiazepene use disorder in sustained remission; unspecified personality disorder, with likely obsessive compulsive traits; and narcotic use disorder, in sustained remission.  The examiner indicated that the personality disorder was the primary diagnosis.  (The Board notes that the generalized anxiety disorder is the only acquired psychiatric disability that is currently diagnosed.)  It was further stated that it was less likely than not that the Veteran's psychiatric diagnoses were related to military service.  The examiner explained that the Veteran's prior diagnoses were erroneous due to various factors that included subjective reports by the Veteran without full information being available to the examiner; the limited time available for treatment providers to review the record, especially in a complex case; a PTSD diagnosis being made without documentation of a full range of symptoms; that it is very common for personality disorders to be given a variety of diagnoses over time with overlapping symptoms; and any psychotic behavior being associated with drug abuse and withdrawal.  As a result, and given the more extensive review of the record made in connection with the VA examination in December 2014, the examiner stated that the prior diagnoses were mistaken and erroneous.  The examiner concluded that the Veteran's generalized anxiety disorder was less likely than not related to or caused by military service.  The rationale was that the Veteran reported significant anxiety symptoms prior to service and there was no credible evidence that his mental health changed while he was on active duty.  His anxiety symptoms were shown to worsen approximately 10 years after service, or later.  Finally, the examiner concluded that all other diagnoses were erroneous and that any current or past psychiatric symptoms were best explained by the current diagnoses.  

Given all of the foregoing, the Board finds his statements of an in-service injury or disease not credible and, therefore, lacking in probative value.  As such, service connection for PTSD is not warranted as the Veteran does not meet the criteria for in-service stressor.  Service connection is not warranted for a generalized anxiety disorder as there is no credible evidence that the Veteran manifested such a disorder during service and the most competent medical opinion in the record regarding this specific disability does not support a relationship with service.  As noted by the VA examiner in December 2012, all prior diagnoses that have been made, including acute panic disorder, obsessive compulsive disorder, and depression, are encompassed in the generalized anxiety disorder diagnosis.  

Regarding the substance abuse diagnoses made in the record,  direct-incurrence service connection may not be granted for a disability due to a veteran's willful misconduct, or for claims filed after October 31, 1990, for disability the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2014).  Regarding the personality disorder diagnosis, congenital or developmental defects, refractive error of the eyes, and personality disorders, as such, are not diseases within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c).  As such, service connection is not warranted for these diagnosed disabilities.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for an acquired psychiatric disorder, including PTSD, anxiety, acute panic disorder, obsessive compulsive disorder, and depression, is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


